DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These have been rejected because of the faulty claim dependences that make it difficult to ascertain scope since all these components jump around in different claim tree branches without antecedent basis.
Claim 4 recites the limitation "the fiber receiving portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the fiber receiving portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the bottom side".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottom side".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the upper side".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plate-like optoelectronic device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the upper side".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the upper side".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bottom side".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthel et al (US 6,741,785 B2).  Barthel teaches a storage tray (14, 18, Figs. 1, 5) for protecting one or more optical fibers (16) mechanically coupled to an optoelectronic device (some of 24a-x) (C13 L6-11), the storage tray (14, 18) comprising:
a fiber storage portion (58) which is configured to receive and store the one or more optical fibers (16) (C12 L3-8);
wherein the storage tray (14, 18) is configured for coupling with the optoelectronic device (one or more 24a-x, C13 L6-11);
further comprising a fiber receiving portion (14b) and a fiber redirecting portion (56);
further comprising a bottom side (bottom of 18) which is configured to be coupled with an upper side (top of 24a-x) of a plate-like optoelectronic device (24a-x) (C13 L6-11);
wherein the fiber receiving portion (14b) extends further downwards with respect to the bottom side (bottom of 18) (see Fig. 9), having a coupling surface (surface of 14b next to 14b, see Fig. 9) facing a lateral surface of the plate-like optoelectronic device (14) (see Fig. 9);
wherein the coupling surface has a fiber receiving opening (42) (see Fig. 3a, the coupling surface facing 42’s have opening channels – 42);

wherein the fiber receiving portion (14b) and the fiber redirecting portion (56) are adjacent to each other (see Fig. 5), the fiber redirecting portion (56) having a round side surface being configured to redirect the one or more fibers (16) into the fiber storage portion (58) which is adjacent to the fiber redirecting portion (56) and adjacent to the bottom side (bottom of 18, see Fig. 5);
wherein the fiber storage portion (58) has an essentially round lateral wall (at 54) configured to store the one or more optical fibers (16) in a wound state (C12 L3-18);
further comprising one or more fixing means configured to fix the bottom side (bottom of 18) at the upper side of the plate-like optoelectronic device (24) (C13 L15-18);
wherein the fiber storage portion (58) has one or more fiber retaining means (66) being located at the upper side of the fiber storage portion (58) (Fig. 6), and being configured to retain the one or more optical fibers (16) in the fiber storage portion (58) (C13 L19-33);
a cover plate (20) which is located on the upper side of the storage tray (18), the upper side being opposite to the bottom side of the storage tray (18) (see Fig. 1);
an optoelectronic device (any 24a-x), wherein one or more optical fibers (16) are coupled to the optoelectronic device (24), and wherein the one or more optical fibers (16) are stored in the fiber storage portion (58) of the storage tray (18);
wherein the optoelectronic device (24) comprises electrical connecting means at the bottom side of the optoelectronic device (C5 L37-39); and
.

Allowable Subject Matter
Claim 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a storage tray with the claimed fibers, optoelectronic device, fiber storage portion, fiber receiving portion, coupling surface, lateral surface, fiber receiving opening and wherein the fiber receiving opening is configured to correspond with a laterally extending fiber exit port at the lateral surface of the plate-like optoelectronic device, thereby being configured to fix the position of the storage tray with respect to the optoelectronic device,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach storage trays for receiving optical fibers and coupled with optoelectronic devices:

US 8229266		US 8346043		US 9477051		US 9519117
US 9743546		US 9871590		US 10416407		US 10527805		US 2020/0301088

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883